      Case 1:18-cv-04023-ARR-RML Document 15 Filed 11/12/19 Page 1 of 2 PageID #: 51




                                                   '^^'
                                           THE CITY OFNEWYORK
JAMES E. JOHNSON
                                        LAW DEPARTMENT                                         KATHLEEND. REILLY
Corporation Counsel                             100 CHURCH STREET                           Assistant Corporation Counsel
                                               NEW YORK, NY 10007                                  Phone:(212)356-2663
                                                                                                      Fax: (212) 356-3558
                                                                                             EmaU: kareilly@law. nyc. gov

                                                                    November 12, 2019
       BYECF
       Honorable Robert M. Levy
       United StatesMagistrateJudge
       United States Disti-ict Court
       EasternDistrict ofNewYork
       225 CadmanPlazaEast
       Brooklyn, New York 10007
                      Re:     DevanBillu s v. Cit ofNewYork et al.
                              18CV4023(ARR)(RML)

       Your Honor:

                     I am an Assistant Corporation Counsel in the Office of James E. Johnson,
      Corporation Counsel of the City of New York, and the attorney for defendant City of New York
      in this matter. Defendant writes jointly with plaintiffs counsel, Alan Levine, to respectfully
       request a three-month extension of time, from November 15, 2019 to February 15, 2019, to
       complete discoveryin this matter.

                      By way of background, plaintiff bring this action, pursuant to 42 U. S.C. § 1983,
       alleging that, on or about April 21, 2017, while he was in New York City Department of
       Correction custody, he was subjected to violations of his Fourteenth Amendment rights,
       including, inter alia, deliberate indifference to medical needs, negligence, and negligent training
       and supervision. During the past several months, the parties have been actively engaged in
       discovery. Defendant responded to plaintiffs First and Second Demands for Production of
       Documents; plaintiff responded to defendant's Identification Interrogatories and to the City's
       First Set of Interrogatories and Request for Production of Documents. In addition, plaintiff was
       dqi osed on November 8, 2019. Upon receiving plaintiffs responses to defendant's discovery
       demands, however, this Office recently received additional medical releases for previously
       undisclosed providers. These additional providers also were identified by plaintiff during his
       dqiosition. As such, in order to obtain the additional records in response to the releases provided,
       and to complete the additional discovery requests made by defendant during plaintiff's
       dq)osition, the parties respectfully request a three-month extension of time to complete
       discovery, from November 15, 2019 to Febmary 15, 2019.
Case 1:18-cv-04023-ARR-RML Document 15 Filed 11/12/19 Page 2 of 2 PageID #: 52



               Theparties thankthe Court for its time and consideration.

                                                           Respectfully submitted,

                                                              %^Jtw^^^J^
                                                           KatUeenD. Reilly U
                                                           AssistantCorporation Counsel
                                                           Special Federal Litigation Division
 ec:   BY ECF
       Alan D. Levine, Esq., Attorney for Plaintiff'




                                             -2-
